CITI CARDS SOUTH DAKOTA ACCEPTANCE CORP.


CITI OMNI-S FINANCE LLC


AMENDMENT NO. 3 TO
RECEIVABLES WAREHOUSE AGREEMENT.
amending
RECEIVABLES WAREHOUSE AGREEMENT
Dated as of December 21, 1995

Dated as of November 12, 2004

   

CITIBANK OMNI-S MASTER TRUST
(formerly known as Sears Credit Account Master Trust II)

 

--------------------------------------------------------------------------------

RECITALS

WHEREAS, the parties hereto have, through assignment, entered into that certain
Receivables Warehouse Agreement, dated as of December 21, 1995, as amended by
Amendment No. 1 to Receivables Warehouse Agreement, dated as of July 20, 2001
and by Amendment No. 2 to Receivables Warehouse Agreement, dated as of November
3, 2003 (the "Warehouse Agreement"), each by and between Citi Cards South Dakota
Acceptance Corp. (as successor to Sears, Roebuck and Co.), a Delaware
corporation ("Citi Cards South Dakota") and Citi Omni-S Finance LLC (as
successor to SRFG, Inc.), a Delaware limited liability company ("Citi Omni-S");

WHEREAS, from time to time, receivables from certain accounts have in the past
been, and receivables from certain other accounts might in the future be,
removed from the Citibank Omni-S Master Trust (the "Trust").

WHEREAS, Citi Omni-S and Citi Cards South Dakota wish to terminate the
conveyance of receivables and other property relating to such accounts from Citi
Cards South Dakota to Citi Omni-S pursuant to the Warehouse Agreement.

WHEREAS, Citi Cards South Dakota and Citi Omni-S desire to effect certain
amendments to the Warehouse Agreement pursuant to Section 8.02 of the Warehouse
Agreement pursuant to this Amendment (this "Amendment").

AGREEMENT

NOW, THEREFORE, THIS AMENDMENT WITNESSETH that, for and in consideration of the
above premises, Citi Cards South Dakota and Citi Omni-S agree as follows:

I. Definitions.

Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Warehouse Agreement, as amended hereby or if not defined therein,
as defined in the Pooling and Servicing Agreement (the "Pooling and Servicing
Agreement"), dated as of July 31, 1994, among Citibank (South Dakota), National
Association (successor to Sears, Roebuck and Co.), as servicer, Citi Omni-S
(successor to SRFG, Inc.) as seller and The Bank of New York (successor to The
First National Bank of Chicago), as trustee.

II. Amendment to Schedule 1.

To the extent that Schedule 1 to the Warehouse Agreement contains any account
numbers that are included on any computer file, microfiche list or hard copy
containing a true and complete list of Removed Accounts delivered to the
Trustee, from time to time, pursuant to Section 2.09(b)(ii) of the Pooling and
Servicing Agreement, Schedule 1 to the Warehouse Agreement is hereby amended and
shall in the future be deemed to be further amended by deleting such account
numbers of such Removed Accounts identified on such computer file, microfiche
list or hard copy, along with all information relating to the accounts
identified by such account numbers, from Schedule 1 to the Warehouse Agreement.

--------------------------------------------------------------------------------

III. Effectiveness.

This Amendment shall become effective upon execution hereof by Citi Cards South
Dakota and Citi Omni-S.

IV. Miscellaneous.

Counterparts

. This Amendment may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, but all of which shall
together constitute but one and the same instrument.



Governing Law

. This Amendment shall be construed in accordance with the internal laws of the
State of New York, without reference to its conflict of law provisions, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.



 

-2-

 

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Citi Omni-S and Citi Cards South Dakota have caused
this Amendment to be duly executed by their respective officers as of the date
first set forth above.

 

                                                                                   
CITI OMNI-S FINANCE LLC

                                                                                    
By: /s/ Scott Christensen
                                                                                    
Name: Scott Christensen
                                                                                    
Title: Vice President

 

                                                                                   
CITI CARDS SOUTH DAKOTA ACCEPTANCE CORP.

                                                                                    
By: /s/ Scott Christensen
                                                                                    
Name: Scott Christensen
                                                                                    
Title: Vice President

 

> > > > > > > > > > > > > >  
> > > > > > > > > > > > > > 
> > > > > > > > > > > > > >  